—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Pesce, J.), rendered September 23, 1988, convicting him of robbery in the first degree, robbery in the second degree, grand larceny in the fourth degree and criminal possession of stolen property in the fifth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant waived his right to be present for a portion of the jury selection process when, after having been given the warnings outlined in People v Parker (57 NY2d 136), and in the face of a history of lateness and absence, he again failed to appear in court at the scheduled time, his attorney did not object when the court continued in the defendant’s absence, *804and the defendant voiced no objection when he finally did appear in court (see, People v Parker, supra; People v Windley, 134 AD2d 386).
The defendant’s remaining contentions have not been preserved for appellate review (see, People v Autry, 75 NY2d 836; People v Hickey, 133 AD2d 421), and do not warrant reversal in the exercise of our interest of justice jurisdiction. Brown, J. P., Rubin, Eiber and Rosenblatt, JJ., concur.